Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 28, 2016

                                      No. 04-16-00231-CV

Charles Edward REED Jr.; Amos E. Reed III, Individually and as Representative of the Estate of
 Delores Perrin; Curtis Cullen Smith, Trustee of the Laura Dossett Smith Family Trust; Et al.,
                                         Appellants

                                                 v.

MALTSBERGER/STOREY RANCH, LLC; Storey Minerals, Ltd.; Tom O. Hanks; Karen R.
                   Hanks; TK Hanks Royalties, LP,
                             Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 13-03-00057-CVL
                          Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
        This court granted Appellees’ first motions for extension of time to file their briefs, and
the briefs are due on October 31, 2016. Before the due date, Appellees filed unopposed second
motions for extension of time to file their briefs until November 30, 2016, for a total extension of
sixty-two days.
        Appellees’ motions are GRANTED. Appellees’ briefs are due on November 30, 2016.
See TEX. R. APP. P. 38.6(d). Any further motion for extension of time to file Appellees’ briefs
will be disfavored.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court